Title: From James Madison to the Executive Directory of the Batavian Republic, 30 May 1801 (Abstract)
From: Madison, James
To: Executive Directory of the Batavian Republic


30 May 1801, Washington. “The interests of the United States which were committed to the care of William Vans Murray, their Minister Resident near the Batavian Republic, admitting of his absence, we have yielded to his request to be permitted to return to America. He will accordingly take his leave of you, and will embrace that occasion to assure you of our friendship and sincere desire to preserve and strengthen the harmony and good understanding so happily subsisting between the Batavian Republic and the United States. We are persuaded he will do this in the manner most expressive of these sentiments, and of the respect and sincerity with which they are offered.
“We pray God to keep you, Citizens Directors, under his Holy protection.”
 